ORDER
PER CURIAM.
Appellant, William Oliver McCollum, appeals from the dismissal of his Rule 24.035 motion as untimely filed. We have reviewed appellant’s allegations of error, the entire record upon which they are based, and the findings and conclusions of the motion court. We do not find the court’s action to be clearly erroneous and find that an extended opinion would have no prece-dential value. We, therefore, affirm the court’s dismissal of appellant’s motion pursuant to Rule 84.16(b). The parties have been provided with a memorandum for their information only, which sets forth the basis of the court’s decision.